Notice of Pre-AIA  or AIA  Status
DETAILED ACTION

This office action is in response to application 16/541,741 filed on 8/15/2019.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 have been examined.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/15/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 


Claim Objections
Claims 17-19 are objected to because of the following informalities:  
With respect to claim 17, the claim is written to depend upon itself.  In order to expedite examination, the examiner is treating claim 17 as being dependent on claim 16.
With respect to claim 18, the claim is written to depend upon itself.  In order to expedite examination, the examiner is treating claim 18 as being dependent on claim 16.
Claim 19 is objected to because it depends from a claim that is currently objected to and fails to cure the deficiencies of the parent claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the 

Claim(s) 1-3, 10-12, 16-18 is/are rejected under 35 U.S.C. 102(a)(1), (a)(2) as being anticipated by Oh (US 2013/0258778).
With respect to claim 1, Oh teaches of a memory controller for controlling a memory device that includes a plurality of memory cells (fig. 4; paragraph 29-30; where the voltage generation circuit, data access circuit, and control logic comprise the claimed controller),
the memory controller comprising: a workload determination circuit configured to determine a workload state indicating an operating pattern of the memory device based on optimal read voltages for reading the plurality of memory cells when a read operation performed on the memory cells fails (fig. 4, 6; paragraph 36, 47-48; when a read fail occurs, a read-retry is performed with varying read voltages until the read succeeds.  The read voltage when the read succeeds is the workload state); and
an operating environment setting circuit configured to set an operating environment of the memory device based on the workload state (paragraph 48; where the read voltage code is saved to be used as the initial value in the next reading).
With respect to claim 10, Oh teaches of the limitations cited and described with respect to claim 1 for the same reasoning as indicated with respect to claim 1.
Oh also teaches of the method comprising: setting optimal read voltages for reading the plurality of memory cells when a read operation performed on the memory cells fails (fig. 4, 6; paragraph 36, 47-48).
With respect to claim 16, Oh teaches of the limitations cited and described with respect to claim 1 for the same reasoning as indicated with respect to claim 1.

With respect to claims 2, 11, and 17, Oh teaches of wherein the workload state indicates whether more read operations are performed in the operating pattern than in a default operating pattern (fig. 4, 6; paragraph 36, 47-48; as the multiple read-retry operations are performed to determine the new read voltage (claimed workload state), this is more reads than in the original pattern of the read occurring and passing on the initial read).
With respect to claims 3, 12, and 18, Oh teaches of wherein the workload determination circuit determines the workload state based on offsets that are differences between default read voltages and the optimal read voltages determined based on the default read voltages (fig. 4, 6; paragraph 36, 47-48, 50-51; where for each read-retry operation the read voltage is incremented or decremented).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oh and Song et al. (US 2010/0118608).
With respect to claim 4, Oh teaches of wherein the workload determination circuit comprises: a workload state determination circuit configured to determine a plurality of sample workload states based on select reference intervals, among the plurality of reference intervals (fig. 6-7; paragraph 48-49, 51, 55);
a state information storage configured to store the workload state information indicating the plurality of sample workload states (fig. 7; paragraph 53); and 
a state information counter configured to count the plurality of sample workload states to generate a counted number (paragraph 48-49; counter circuit).
Oh fails to explicitly teach of wherein the workload determination circuit comprises: a workload table configured to store workload reference information indicating a plurality of workload states corresponding, respectively, to a plurality of reference intervals.
However, Song teaches of a workload table configured to store workload reference information indicating a plurality of workload states corresponding, respectively, to a plurality of reference intervals (paragraph 45-46; where the read voltage change values are stored in a table).

It would have been obvious to one of ordinary skill in the art having the teachings of Oh and Song before the time of the effective filing of the claimed invention to incorporate different read voltages the corresponding codes, corresponding of the erase/write cycle count and the voltage step, and the corresponding of the MLC/SLC type and voltage step of Oh in Song’s table.  Their motivation would have been to more efficiently determine the appropriate step to increment the voltage.
With respect to claim 5, Oh teaches of wherein the state information counter is configured to generate a state output signal when the counted number is equal to or greater than a reference number (fig. 6; paragraph 49-51; where the counter circuit outputs the code when it is greater or equal to zero).
With respect to claim 6, Oh teaches of wherein the workload state determination circuit determines a final workload state in response to the state output signal and provides the workload state to the operating environment setting circuit, and wherein the final workload state is a sample workload state corresponding to a reference interval having a largest offset, among the plurality of sample workload states (fig. 6; paragraph 48; where the read voltage code and voltage is increased until reading passes.  Then the counter circuit value is stored to be used for the next reading.  As it increases until it passes the value is the one with the largest delta of those tried).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oh and Haukness et al. (US 2011/0060875).
With respect to claim 7, Oh teaches of a buffer group including a plurality of read buffers and a plurality of write buffers (fig. 4; paragraph 35; where the buffers are read buffers when the store data that is being read out of the cells and are write buffers when they store data that is being written to the cells).
Oh fails to explicitly teach of a command queue configured to queue commands and output the commands to the memory device.
However, Haukness teaches of a command queue configured to queue commands and output the commands to the memory device (fig. 1, paragraph 35; where commands are queued in the command queue and transferred to the flash memory device).
Oh and Haukness are analogous art because they are from the same field of endeavor, as they are directed to accessing flash memory.
It would have been obvious to one of ordinary skill in the art having the teachings of Oh and Haukness before the time of the effective filing of the claimed invention to incorporate the command queue of Haukness in Oh.  Their motivation would have been to more efficiently communicate commands to the flash memory.
		
Allowable Subject Matter
Claim 20 is allowed.
Claims 8-9, 13-15, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claims 8-9, the prior art does not teach of, “a buffer controller configured to adjust the number of read buffers or the number of write buffers based on the buffer control information and the final workload state; and a command queue controller configured to adjust the queueing order based on the command queue control information and the final workload state,” in the context of the claims.
With respect to claims 13-15, the prior art does not teach of, “wherein setting the operating environment of the memory device comprises adjusting a number of read buffers and a number of write buffers included in a buffer group based on the workload state,” in the context of the claims.
With respect to claim 19, the prior art does not teach of, “wherein the memory controller adjusts a number of read buffers and a number of write buffers included in a buffer group based on the workload state,” in the context of the claims.
With respect to claim 20, the prior art does not teach or suggest, “perform, when the read operation is performed more than a set number of times during a set period, at least one of a first and a second operation based on difference between a default reference read voltage and a last reference read voltage, wherein the first operation is an operation of adjusting assignment of the buffers as read buffers and write buffers, wherein the second operation is an operation of adjusting an order of commands queued in the command queue to prioritize a read command among the queued commands,” in the context of the claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kim et al. (US 2013/0036261) discloses performing read-retry operations with increasing or decreasing voltage values until the read occurs without error or until a maximum count of read-retry operations are performed.
Lee (US 2015/0113322) discloses performing read retry operations using voltages from a read retry table and storing the read data from read retry operations in different buffer locations.
Asami et al. (US 2019/0286518) discloses selecting a shift pattern from multiple shift patterns to determine the read voltage in read retry operations.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C KROFCHECK whose telephone number is (571)272-8193.  The examiner can normally be reached on Monday - Friday 8am -5pm, first Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on (571) 270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 
/Michael Krofcheck/Primary Examiner, Art Unit 2138